PER CURIAM:
Christopher Andaryl Wills seeks to appeal the district court’s denial of his Fed. R.Civ.P. 60(b) motion to reconsider the denial of his motion under 28 U.S.C. § 2255 (2000). An appeal may not be taken from the final order in a § 2255 proceeding unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000). The denial of a Rule 60(b) motion is the final order in a § 2255 proceeding and thus requires a certificate of appealability for appeal. Reid v. Angelone, 369 F.3d 363, 368-70 (4th Cir. 2004). A certificate of appealability will not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2000). A prisoner satisfies this standard by demonstrating that reasonable jurists would find that his constitutional claims are debatable and that any dispositive procedural rulings by the district court are also debatable or wrong. See Miller-El v. Cockrell, 537 U.S. 322, 336, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003); Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir .2001).
We have independently reviewed the record and conclude that Wills has not made the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the appeal. To the extent Wills’ notice of appeal and informal brief may be considered a motion for authorization to file a successive motion under 28 U.S.C. § 2244 (2000), see United States v. Winestock, 340 F.3d 200 (4th Cir.), cert. denied, — U.S. -, 124 S.Ct. 496, 157 L.Ed.2d 395 (2003), we conclude Wills has not shown newly discovered evidence or a new rule made retroactive on collateral review by the Supreme Court. Therefore, we deny authorization to file a successive § 2255 motion. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED